DISSENTING OPINION OE
MR. JUSTICE WOLE
This was a case where the shooting was clearly admitted. Hence, unless the evidence of the people showed some justification the defendant was bound to introduce evidence tending to show the self defense of which the majority opinion speaks. Thereafter, of course, the jury ought not to have convicted if it had a reasonable doubt of the guilt of Gómez. However, the jury was not bound to believe the statements of the defendant. It had a complete right to believe that the evidence did not show that the appellant acted in self defence. The question of reasonable doubt was for the jury and not *327for the courts. People v. Colón, 42 P.R.R. 52. No complaint is made of the instructions and I cannot see that the jury was not absolutely entitled to find for manslaughter, as it did. It is impossible for me to realize from the facts of this case that the jury ought to have had a reasonable doubt. The government made out a prima facie case of guilt under Section 236 of the Code of Criminal Procedure or otherwise. That section could not, in my opinion, become a dead letter if the judgment of the lower court had been affirmed.
I am authorized to state that Mr. Justice Aldrey agrees with this dissent.